DETAILED ACTION
Reissue Application:  Non-Final Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/19/2021 has been entered.

Information Disclosure Statement from Applicant
The information disclosure statement (IDS) filed 07/19/2021 (3 sheets) was reviewed and considered.  See enclosed copy of PTO/SB/08a Form.
Protest Under 37 CFR §1.291 of Reissue Application
On 05/03/2021, a protest pursuant to 37 CFR 1.291(a) against US Patent Application No. 16/235,712 (i.e., the instant reissue application) accompanied with patents, prior art, and items of information listed on an IDS (1 sheet) were filed, which were reviewed and considered.  See enclosed copy of PTO/SB/08A/B FORM. 
In view of the protest, an obviousness rejection of claims 1-8 and 11-16 over Belcher Label’161 as evidenced by Orange Book2 in combination Taneja3 is hereby instituted.  Lastly, the 
Status of Claims
Claims 1-16 issued in US Patent No. 10,004,700 B1 on 06/26/2018.
In the amendment of 07/19/2021, claims 1, 11, and 16 are amended, claims 9-10 are canceled, and claims 2-8 and 12-15 remain original.

Withdrawn Rejections
Previous rejections not mentioned in this Office Action have been either withdrawn or modified in response to the amendment of 07/19/2021. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher Label’16, as evidenced by Orange Book, in combination with Taneja.  

Belcher Label’16 meets the claimed limitations, except for the impurity amounts, which are taught by Taneja, as discussed in detail below.
Regarding claims 1, 11, 14, and 15, Belcher Label’16 treats patients having allergic reactions including anaphylaxis due to sulfites with sulfite-free (claim 1) and preservative-free (claims 11 and 14-15) epinephrine formulation, which includes sodium chloride (tonicity agent), loaded into a syringe with a needle, i.e., prefilled syringe, intramuscularly or subcutaneously (pages 3, 4, 6, and 11).  When treating allergic reactions or anaphylaxis with epinephrine, the sulfite-free epinephrine formulations of Belcher Label’16 avoid deleterious side effects caused by sulfite-containing formulations in patients having known or unknown sulfite-sensitivities.  Therefore, the claim 1 limitation that “prevents the exacerbation, extension, or recurrence of allergic reaction, anaphylaxis, anaphylactic shock, or a combination thereof caused by sulfite-sensitivity or sulfite-allergy” and the “known or unknown sulfite-sensitivity or sulfite-allergy” 
Orange Book lists US Patent No. 9,283,197 (Taneja) as having at least one claim that covers the FDA approved product referenced in Belcher Label’16.  As such, Orange Book evidences that the Belcher Label’16 contains high levels of l-epinephrine, as listed in Taneja.     
In addition, Belcher Label’16 administers 0.3 mg to 0.5 mg epinephrine for treating anaphylaxis in adults and children weighing 30 kg or more and children 30 kg or less with 0.01 mg/kg up to 0.3 mg of epinephrine (page 4).  Belcher Label’16 indicates the epinephrine product contains 1 mg/mL of an aqueous solution having a pH of 2.2-5.0 (page 11), thereby meeting the “containing up to 1.1 mg of l-epinephrine” and pH limitations of claims 1 and 11 and the “approximately 1.0 to 1.06 mg/mL l-epinephrine” and pH limitations in claims 14-15.    
Belcher Label’16 does not specifically teach the amounts at release and over a shelf-life of at least 12 months of d-epinephrine, i.e., 6% and 12%, respectively, and 0.5% adrenalone.   
Taneja is directed to improved l-epinephrine formulations with minimal levels of impurities and degradants that provide safer medicinal use and improved patient care (from 1:52 to 2:14; 2:41-46; and 2:47-58).  The preservative-free and sulfite-free, liquid pharmaceutical l-epinephrine formulations of Taneja, possess “at release, including no more than 6% d-epinephrine and no more than 0.5% adrenalone” and “over a shelf-life of at least 12 months, including no more than 12% d-epinephrine and no more than 0.5% adrenalone” (2:15-46 and claims 1, 4 and 6).  
At the time the invention was filed, it would have been obvious to one having ordinary skill in the art to minimize the amounts of impurities, e.g., d-epinephrine, and degradants, e.g., adrenalone, as taught by Taneja, when administering the l-epinephrine of Belcher Label’16 with 
The formulation of claim 2 is compounded in an aqueous solution with up to 1.1 mg/mL l-epinephrine, while claim 3 has the formulation with a concentration of 1 mg per mL l-epinephrine.  

Belcher Label’16 indicates the epinephrine product contains 1 mg/ml of an aqueous solution having a pH of 2.2-5.0 (page 11).
Claims 4 and 12 pertain to storing the liquid pharmaceutical formulation in a container with an inert gas prior to use.  

Belcher Label’16 is silent to storing the liquid pharmaceutical formulation in a container with an inert gas prior to use.
Taneja teaches filling sterile containers of the injectable liquid pharmaceutical formulation under an inert atmosphere, e.g., nitrogen, to reduce the residual oxygen content in the empty space of the filled container, which in turn “help[s] prevent exposure of epinephrine and its solution to oxygen” (from 5:67 to 6:5).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to purge/blanket the sterilized container with an inert nitrogen atmosphere before use, as disclosed by Taneja, to help prevent the oxidation of Belcher Label’16 epinephrine and improve efficacy and safety to the patient with a reasonable expectation of success.  
Claim 5 is directed to intramuscular (IM) or subcutaneous (SC) injection administered by a syringe assist device/autoinjector containing said prefilled syringe.

Although Belcher Label’16 does teach to “[i]nject epinephrine intramuscularly or subcutaneously” to treat anaphylaxis (page 4), Belcher Label’16 does not teach administering the epinephrine by a syringe assist device/autoinjector containing said prefilled syringe, as claimed.
Taneja teaches filling an injectable liquid pharmaceutical formulation into a sterilized container, e.g., prefilled syringe or autoinjector (3:42-56; 5:62-65; 6:16-18; and claim 6).  
At the time the invention was filed, it would have been obvious to one having ordinary skill in the art to fill the epinephrine formulation into a sterilized prefilled syringe or autoinjector, as disclosed by Taneja, to facilitate the delivery and ease of patient compliance when administering the injectable epinephrine formulation with a reasonable expectation of success.
Claim 6 has 0.15 mg l-epinephrine formulation.  

Belcher Label’16 administers 0.01 mg/kg of epinephrine (up to 0.3 mg) for children 30 kg or less (page 4).  Therefore, a 15 kg child would be administered 0.15 mg of epinephrine, which meets the dosage limitations of claim 6.
Claim 7 has 0.30 mg l-epinephrine and claim 8 has 0.50 mg l-epinephrine.  

Belcher Label’16 administers 0.3 mg to 0.5 mg epinephrine for treating anaphylaxis in adults and children weighing 30 kg or more and children 30 kg or less with 0.01 mg/kg up to 0.3 mg of epinephrine (page 4).  Therefore, Belcher Label’16 meets claims 7 and 8.
Claim 13 is directed to the claim 11 formulation further having no more than 12.5% total impurities over a shelf-life of at least 15 months, including no more than 12% d-epinephrine and no more than 0.5% adrenalone.  

In Taneja, the preservative-free and sulfite-free, liquid pharmaceutical l-epinephrine formulations possess “no more than 12.5% total impurities over a shelf-life of at least 15 months, including no more than 12% d-epinephrine and no more than 0.5% adrenalone” (claim 3).
Regarding claim 16, this claim is similar to claims 1, 11, 14, and 15 with the exception that claim 16 is directed to an autoinjector containing 0.15 mg to 0.50 mg of l
Belcher Label’16 does not specifically teach administering the epinephrine by a syringe assist device/autoinjector containing the above-stated prefilled syringe, as claimed.
Taneja teaches filling an injectable liquid pharmaceutical formulation into a sterilized container, e.g., prefilled syringe or autoinjector (3:42-56; 5:62-65; 6:16-18; and claim 6).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to administer the epinephrine formulation of Belcher Label’16 into a prefilled syringe or autoinjector, as disclosed by Taneja, to facilitate the delivery and ease of compliance when administering an epinephrine formulation to a patient with a reasonable expectation of success.  Therefore, the teachings of Belcher Label’16 as evidenced by Orange Book in combination with Taneja apply to claim 16.  
Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Taneja combined with Bruss et al.4

Taneja meets the claimed limitations, except for the claimed dosages and dosage ranges, which are taught by Bruss et al., as detailed below.
Regarding claims 1, 6-8, 11, and 14-16, Taneja teaches drug manufacturers add bisulfite antioxidants to epinephrine-containing formulations, because epinephrine undergoes oxidation.  Bisulfite antioxidants; however, can cause mild to severe, life-threatening allergic reactions, e.g., anaphylaxis or asthmatic episodes in susceptible individuals, especially those with sulfite sensitivities.  Even though epinephrine is indicated for treating anaphylaxis, the presence of sulfites in epinephrine-containing formulations puts susceptible patients at risk of exacerbating their anaphylaxis even to the point of death (from 1:52 to 2:33).  
In light of these issues, Taneja teaches improved formulating methods for more reliable and safer pharmaceutical preparations of l-epinephrine that are both preservative-free (claims 11 l-epinephrine formulation to prevent, avoid, or lessen allergic reactions, e.g., anaphylaxis or asthmatic episodes in patients, especially patients with sulfite sensitivities.
Taneja teaches an injectable liquid pharmaceutical formulation from a sterilized container, e.g., prefilled syringe or autoinjector, that is compounded in an aqueous solution having:  (1) approximately 1.0 to 1.06 mg/mL l-epinephrine or; (2) 1.1 mg epinephrine per mL, as exemplified during the compounding step that further includes a tonicity agent, e.g., sodium chloride (3:6-31 and 42-51; 4: 60-61; 5:39-41; claims 1, 2, and 6).  The pH of the Taneja formulation is 2.8-3.3 (column 4, lines 48-58 and 65-66; claims 1, 2, 6, and 7).  The Taneja formulation has minimal levels of degradants, i.e., no more than about 6% d-epinephrine and 0.5% adrenalone at release, and no more than about 12% d-epinephrine and 0.5% adrenalone over a shelf-life of at least 12 months (2:41-58; 5:36-48; and claims 1, 3, and 6).  
Taneja does not specifically teach the claimed dosage ranges from 0.15 mg to 0.5 mg l-epinephrine (claims 1, 11, 14, 15, and 16) or the particular l-epinephrine dosages of 0.15 mg (claim 6), 0.30 mg (claim 7), and 0.5 mg (claim 8).
For a variety of uses, Bruss et al. recite the recommended dose of 0.15 mg of epinephrine for treating smaller patients with body weights less than 30 Kg (Abstract, [0003], [0004], [0046] [0049], [0056], and [0081]-[0086]) and doses of 0.3 mg to 0.5 mg epinephrine for anaphylaxis ([0008], [0011], [0045], and [0046]).  Bruss et al. thus teach administrating the dosages of 0.15 e.g., anaphylaxis and allergic reactions, as claimed.
Prior to the effective filing date of the instant invention, it would have been obvious to the ordinary artisan to administer the specific epinephrine dosages of 0.15 mg (claim 6), 0.30 mg (claim 7), 0.5 mg (claim 8), and ranges from 0.15 mg to 0.5 mg (claims 1, 11 and 14-16) as disclosed by Bruss et al., while meeting the sulfite-free and preservative-free stability requirements of the l-epinephrine formulation, as taught by Taneja.  This is because the artisan would have been motivated to utilize established dosages for administering epinephrine, as disclosed by Bruss et al., with the Taneja l-epinephrine formulation having decreased amounts of impurities for preventing an allergic reaction or anaphylaxis to treat a patient with an allergic reaction, e.g., anaphylaxis, caused by sulfite sensitivities with a reasonable expectation of success.  
Moreover, the artisan would have been further motivated to optimize the dosage of l-epinephrine in “any desirable concentration” (column 5, lines 36-55) and “[o]ther concentrations of sulfite-free, l-epinephrine solution greater or lower than approximately 1 mg/mL can also be prepared” (from 5:67 to 6:2) for various clinical indications and routes of administration for a given treatment, i.e., result-effective variable, as recognized by Taneja.  See also MPEP §2144.05 II,B.  For all these reasons, claims 1, 6-8, 11, and 14-16 are rendered obvious over Taneja in view of Bruss et al. 
Regarding claims 2 and 3, Taneja discloses an injectable liquid pharmaceutical formulation compounded in an aqueous solution with approximately 1.0 to 1.06 mg/mL l-epinephrine, a concentration of 1 mg/mL solution of l-epinephrine, and exemplifies 1.1 mg epinephrine per mL during the compounding step (3:6-31 and 37-51; 4:60-61; 5:39-41; from 
Regarding claims 4 and 12, Taneja teaches filling sterile containers of the injectable liquid l-epinephrine formulation under an inert atmosphere, e.g., nitrogen, to reduce the residual oxygen content in the empty space of the filled container, which in turn “help[s] prevent exposure of epinephrine and its solution to oxygen” (3:6-14 and 47-56; 4:42-46 and 60-63; 5:1-45; and from 5:67 to 6:5).  As such, Taneja meets the claimed limitation that the liquid pharmaceutical formulation is stored in a container with an inert gas prior to use. 
Regarding claim 5, Taneja teaches the injectable liquid pharmaceutical formulation is administered inter alia by syringes to make prefilled syringes or autoinjectors for intramuscular (IM) of subcutaneous (SC) injection (1:39-43; 3:42-51; 5:62-65; 6:16-18; claims 1 and 6). 
Regarding claim 13, Taneja teaches the injectable liquid pharmaceutical formulation further has no more than 12.5% total impurities over a shelf-life of at least 15 months, including no more than 12% d-epinephrine and no more than 0.5% adrenalone (5:3-45 and claim 3).  
Response to Arguments
Applicant’s arguments filed 07/19/2021 have been fully considered but they are not persuasive.  
Applicant asserts that it is unclear if the Bruss doses apply to formulations of “l-epinephrine,” as claimed, because paragraphs [0008] and [0011] are in the Background section of Bruss.  Applicant argues Bruss does not specifically mention l-epinephrine and instead discloses epinephrine generally (page 7 of Applicant’s Arguments of 07/19/2021).  

In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See also MPEP §2144(IV).  Taneja meets all of the claimed l-
In addition, Taneja teaches d-epinephrine (dextrorotatory isoform of epinephrine) has substandard and undesirable effects, e.g., pressor effect about 1/15 lower than l-epinephrine.  As such, d-epinephrine has the potential to cause harm, and it should be “classified as an impurity” (from 1:52 to 2:4).  Since l-epinephrine is the active isomer, the ordinary artisan is cognizant that the administration of epinephrine for its known therapeutic uses, i.e., treating anaphylaxis, pertains to the active l-isomer of epinephrine having reduced and low quantities of the less active d-epinephrine.  
Since Bruss et al. disclose the established epinephrine dosages 0.3 mg to 0.5 mg, and the range of 0.1 mg to 0.25 mg in the Background of the Invention ([0008]–[0011]) and 0.3 mg to 0.5 mg, and 0.1 mg to 0.25 mg, and 0.15 mg the in the Detailed Description of the Invention ([0043]-[0046] and [0049]), the claimed dosages and dosage ranges are met (emphasis added).  Moreover, the administration of epinephrine in these known dosages ranging from 0.3 mg to 0.5 mg to treat anaphylaxis is even disclosed by the prior art reference of Adrenalin5, which was stated to be cumulative to the teaches of Bruss et al. on pages 12-13 of the Office Action dated 12/01/2020.  Further, the commonly known epinephrine dosages and dosage ranges of Bruss et al. are corroborated by the dosages disclosed in Epinephrine Injection Label by Belcher Pharmaceuticals of 02/2016, i.e., Belcher Label’16 (pages 1 and 4).
In view of the combined teachings of Taneja and Bruss et al., the artisan would have been motivated to minimize the amount of d-epinephrine to provide a formulation having improved efficacy by having higher a concentration of l-epinephrine with less “impurity” of the d-isomer l-epinephrine.  Accordingly, applicant’s arguments are not convincing.
Applicant argues it is unlikely that the doses apply to “sulfite-free” and “preservative-free” formulations as claimed because paragraph [0009] of Bruss discloses sodium metabisulfate is used with epinephrine as a preservative.  Applicant asserts that the formulation of Bruss is not preservative-free” and does not disclose the amounts of l-epinephrine, d-epinephrine, adrenalone, let alone the amounts after 12 months, as claimed.  Applicant argues the Bruss formulation includes a stability-enhancing agent, which “may be considered a preservative and/or an antioxidant” ( ⁋[0037]) and all Bruss formulations include a preservative/antioxidant (Abstract and ⁋[0016]) (page 7 of Applicant’s Arguments of 07/19/2019).

These arguments are not convincing.  Claim 1 requires l-epinephrine formulations to be sulfite-free, whereas claims 11 and 14-16 require l-epinephrine formulations that are both sulfite-free & preservative-free.  Similarly, Taneja teaches l-epinephrine formulations that are both sulfite-free & preservative-free (5:51-55 and claims 1 and 4).  Bruss et al. is combined with Taneja only to show the commonly known epinephrine dosages and dosage ranges, as discussed previously.  
Applicant’s selected statements of Bruss et al. regarding the addition of sodium metabisulfate to epinephrine in paragraph [0009] are misplaced and taken out of context.  The reference to adding sodium metabisulfate is recited in the Background of the Invention [0009] (emphasis added).  In the Summary of the Invention, Bruss et al., however, states, “the formulation has no sodium metabisulfate and has enhanced stability” ([0016]) (emphasis added).  In addition, Bruss et al. acknowledges that sodium metabisulfate may cause allergic-type reactions including anaphylactic symptoms or life-threatening asthma in certain susceptible persons ([0018] of the Summary of the Invention
With the exception of the claimed dosages and dosage ranges, Taneja meets all of the claimed limitations, including the preservative-free and sulfite-free l-epinephrine limitations.  The Taneja l-epinephrine formulation does not include “preservatives such as metabisulfites” (2:50-58 and 3:9-12).  Further, Taneja acknowledges that “sodium metabisulfite” can cause severe life-threatening allergic reactions, especially individuals with sulfite sensitivities (2:15-30).  Consequently, Taneja is directed to sulfite-free and preservative-free l-epinephrine pharmaceutical formulations (3:6-14 and 4:51-54), thus meets the limitations of claims 1, 11, and 14-16.  
Applicant argues a preservative-containing formulation, such as those disclosed by Bruss, degrades at a different rate, affects the concentration of the active pharmaceutical ingredient (API), and produces different degradation products, due to chemical interactions between the API and the preservatives, than does the claimed preservative-free formulation.
Applicant argues the Bruss formulation is too dissimilar from the Taneja formulation to select and modify the dosage amounts of Taneja’s l-epinephrine formulation because the Bruss formulation is not preservative free (pages 7-8 of Applicant’s Arguments of 07/19/2021).

Applicant’s arguments regarding (1) the rates of degradation of the API, e.g., l-epinephrine, can be degraded and metabolized at different rates to produce different degradation products due to other components of the formulation and (2) dosage amounts, do not replace evidence where evidence is necessary.  See also MEPP §2145(I).  
The artisan would have been motivated to apply the well-established dosages of epinephrine (API), as disclosed by Bruss et al., to the sulfite-free & preservative-free l-epinephrine (API) formulation of Taneja having minimized amounts of “impurities,” namely the d-isomer of epinephrine and adrenalone with a reasonable expectation of success in treating anaphylactic patients having sulfite-sensitivities.  As such, the API (l-epinephrine) formulation of Taneja specifically meets the claimed amounts of impurities, e.g., d-epinephrine and adrenalone, i.e., “at least 12 months” and “at least 15 months.”  
The artisan would have been motivated to use the Bruss et al. epinephrine dosages to provide effective & well-known amounts of the l-epinephrine formulation of Taneja in treating anaphylactic patients having sulfite-sensitivities with a reasonable expectation of success.  In addition, the administration of epinephrine in these known dosages ranging from 0.3 mg to 0.5 mg to treat anaphylaxis is corroborated by the prior art reference of Adrenalin5.  Furthermore, the artisan would recognize that the commonly known dosages and dosage ranges of Bruss et al. are utilized by Belcher Label’16 (pages 1 and 4), which further shows additional use and motivation of the established dosages, as taught by Bruss et al., in epinephrine formulations. 
In view of Taneja and Bruss et. al., it would have been obvious to one having ordinary skill in the art to treat anaphylaxis and prevent the worsening of allergic reactions or anaphylaxis in patients caused by avoiding additional sulfite exposure from a sulfite-containing epinephrine formulation by administering known dosages of a sulfite-free epinephrine composition with a predictable and reasonable expectation of success.  At least some degree of predictability is required for obviousness.  See also MPEP §2143.02(I)(II).  Consequently, applicant’s arguments continue to be unpersuasive.    
Conclusion
Claims 1-8 and 11-16 are pending.
Claims 9-10 are canceled.
Claims 1-8 and 11-16 are rejected.

Future Correspondence
An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 1-800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
All correspondence relating to this Reissue should be directed:

By EFS:	Registered users may submit via the electronic filing system EFS-
			Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
				Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of  correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.

/Dwayne C. Jones/				/Timothy J. Kugel/
Patent Reexamination Specialist		Patent Reexamination Specialist
Central Reexamination Unit, 3991		Central Reexamination Unit, 3991

/Jean C. Witz/
Supervisory Patent Reexamination, CRU 3991



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1     Epinephrine Injection USP, 1 mg/mL (1:1000) ampule for IV, IM, SC, and IO use from Belcher Pharmaceuticals, LLC of February 2016, hereinafter referred to as Belcher Label’16 (listed on IDS of 05/03/2021 as citation CA).  Belcher Label’16 was published by the US Food and Drug Administration (FDA) on 02/11/2016 in connection with New Drug Application (NDA) 205029 (listed on IDS of 05/03/2021 as citation CE).  By listing the US Patent No. 10,004,700 in the Orange Book for the epinephrine product (NDA No. 205029), Belcher has acknowledged that at least one claim of US Patent No. 10,004,700 covers the FDA approved product, as referenced by the Belcher Label’16.  Also, the product described in Belcher Label’16 was approved by the FDA in 02/2016 and sold or offered to sell (at least as early as February 2016, as corroborated by reference CH on the IDS of 05/03/2021) in the US more than one year before the 05/15/2017 priority date of the reissue.  See MPEP §2133.03.  
        
        2     Orange Book NDA No. 205029 for Epinephrine Solution eq. 1 mg base/mL, dated 03/26/2021, hereinafter referred to as Orange Book.
        
        3     US Patent No. 9,283,197 B1 issued on 03/15/2016 to Taneja (listed on the IDS of 03/11/2019).
        
        4     US PGPUB No. 2008/0269347 A1 published on 03/15/2016 to Bruss et al. (listed on the IDS of 03/11/2019).
        5     Adrenalin, Prescribing Information for ADRENALIN, Par Pharmaceuticals, Inc., revised September 2016 (listed on the IDS of 06/25/2020).